DETAILED ACTION
This Office Action is in response to communications filed 9/8/2021.
Applicant has amended claims 1-20, 23, 25, and 27-30.
Applicant has added new claim 31.
Claims 1-21 and 23-31 are allowable.




Allowable Subject Matter
Claims 1-21 and 23-31 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Morales-Lema		2009/0307072		Apparatus and Method for Managing Bank Account Services, Advertisement Delivery and Reward Points
Morales-Lema discloses A system to securely and effectively control, process and manage financial services, targeted advertisement delivery, multiple account cards and reward points comprising a web portal or financial institution internet banking portal, offering financial services comprising a secure and effective on-line apparatus and method to manage bank account services, reward points, account cards and advertisement by matching users with advertisers wherein accurate information, such as current personally identifiable financial and transactional information as well as on-line behavioral data, is employed by means to securely process, control and manage financial information located within the premises of the financial institution providing the financial services as one of the criteria for matching advertisers with users.
Bai et al.		2010/0042421		CONTEXT BASED ADVERTISEMENT BIDDING MECHANISM
Bai discloses a software and/or hardware facility for managing online advertisement bidding processes. The facility selects advertisements for delivery to mobile device users based on advertiser bids. The advertisers may bid for presentation of their advertisements to users having certain spatio-temporal, user segment, and/or other characteristics. The facility may also select advertisements for delivery based on an estimated likelihood of a mobile device user's positive response to the advertisement. Advertiser and user feedback may also be employed to refine the process of selecting advertisements for delivery.
Stafford et al.		20100036922		System for Email Advertising
Stafford discloses a system that bounces misdirected electronic mails for notification and monetization purposes or otherwise submits a series 550-error email, via a computer, back to the original sender. The system also relates to breaking down, collecting, and analyzing specific keywords included in sent emails where value is assigned to such keywords, which in turn compares the subject category that is most relevant to that email. From there, the advertisements are pulled from this subject category to include within the particular email. In this manner, the advertisements are tailored to individual sent emails based on the content contained within the email message. 



Claim 7 is allowed because the best prior art of record, Morales-Lema, Bai, and Stafford, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:

A method, comprising: 

storing, in a centralized database at a system of a financial institution, pooled financial information about multiple customers of the financial institution, including stock keeping unit (SKU) level data and geocoded data, wherein the centralized database is available for access to both the financial institution and multiple requestors; 
receiving, via a network, a request to access the centralized database to target the multiple customers of the financial institution with an advertisement from requesters via a network based on the pooled financial information, that securely facilitates simultaneous communication and access to the pooled financial information about multiple customers to multiple requestors; 
creating, using an auction server, an online auction based on the request;
 receiving, via a network, multiple bids for the online auction from multiple bidders;
determining, using the auction server, multiple successful bidders out of the multiple bidders based on standardized metrics comprising cost per offer delivered, cost per advertisement delivered or cost per cookie dropped; 
determining, using an advertisement server, that a previous mobile advertisement of a first format is currently displayed on a webpage via a display of a mobile device of each of the multiple customers; 
causing, using the advertisement server, the mobile device of each of the multiple customers to remove the previous mobile advertisement of the first format from the webpage displayed via the display; 
dynamically generating, using the advertisement server, an updated mobile advertisement of a second format based on the multiple successful bidders; 
transmitting, using the advertisement server, the updated mobile advertisement of the second format for display on the webpage via the display of the mobile device of each of the multiple customers on behalf of the multiple successful bidders; 
receiving, via a network, updated financial information about the multiple customers in response to providing the updated mobile advertisement in real time, wherein the updated financial information includes sales data; 

storing the analytic information in data storage; and 
providing, using the advertisement server, the analytic information to multiple bidders and the auction server in real time, wherein the auction server creates a new online auction with a bidding process based on the stored analytic information.



When the individual steps of the claimed invention are each taken and considered separately and independently from one another, prior art can be found that teaches and/or discloses the elements of each of those individual steps (the above cited prior art references being some of the most notable).  However, when all of the steps of the invention as claimed are taken and considered together as a whole ordered combination, it would not have been considered obvious for one of ordinary skill in the art, at the time of filing, to have taken all of various and numerous necessary existing prior art references, and pieced them all together into a combined and whole ordered combination as the of the method/system of the invention is claimed.  Thus, the claimed invention is not considered to have been obvious in view of the obviousness analysis under §103, when the claimed invention is considered as a whole ordered combination, and is therefore determined to be allowable.

Independent claims 1 and 13 are allowable based on a similar rationale.  Dependent claims 2-6, 8-12, 14-21, and 23-31 are allowable based on the same rationale as the claims from which they depend.
The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Under Step 2A Prong I of the §101 analysis, the claimed invention recited in the currently pending claims includes an abstract concept that, but for certain additional elements, 
However, under Step 2A Prong II of the §101 analysis, the claimed invention is considered to have been “practically applied.”  For instance, the claim recites additional elements auction server, a first and second software format, mobile device, and a centralized database.  Some of the more significant claim language recited pertains to how the auction server determines that a previous mobile advertisement, that is currently displayed on a mobile billing statement on a display of a mobile device, is of a first format, and then causes the mobile device to remove the mobile advertisement of the first format, then dynamically generates and updated mobile advertisement of a second format, and transmits the updated second format mobile advertisement to be displayed on the mobile billing statement via the display of the mobile device. These steps, and the additional elements implementing them, do more than just generally link the use of a judicial exception to a particular technological environment or field of use, and are integral to the performance of the method and the invention itself.  Therefore, the invention as claimed is considered to have been “practically applied” under Step 2A Prong II of the §101 analysis.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                         /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682